Title: From George Washington to Jonathan Dayton, 21 May 1782
From: Washington, George
To: Dayton, Jonathan


                        
                            Sir
                            Head Quarters Newburgh May 21st 1782
                        
                        I have received your Letter of the 18th by Mr Skinner, from whom I have also learnt that a flag which lately
                            arrived with Prisoners from New York, has been detained in conformity to my Orders on that subject, until further
                            directions should be received; in which you have acted very properly.
                        But you will on the receipt of this, suffer the flag to return, informing the Officer that no more flags are
                            to be sent from or received at Elisabeth Town; and that any Persons coming from the Enemy to that place with a flag
                            hereafter, will be considered & held as Prisoners. I am Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    